Case 1:21-cv-01642-TSC Document 1-4 Filed 06/21/21 Page 1 of 4




                  EXHIBIT D
                  Case 1:21-cv-01642-TSC Document 1-4 Filed 06/21/21 Page 2 of 4




      March 15, 2021


      Sent electronically to ice-foia@ice.dhs.gov:

      U.S. Immigration and Customs Enforcement
      Freedom of Information Act Office


      Re: Freedom of Information Act Request Regarding ICE Databases


      The American Immigration Council (“Council”) submits the following Freedom of Information Act (FOIA) request
      regarding U.S. Immigration and Customs Enforcement (ICE) databases. In accordance with 5 U.S.C. §
      552(a)(6)(A)(i), we expect a response to this request within 20 working days, unless otherwise permitted by
      statute. We also request a fee waiver in connection with this request pursuant to 5 U.S.C. § 552(a)(4)(A)(iii) and 5
      U.S.C. § 552(a)(4)(A)(ii)(II).


 I.        REQUEST FOR INFORMATION


      The Council seeks the following records from ICE:

           1.   Any records, including PowerPoint or other visual presentations, from the ICE Law Enforcement
                Systems and Analysis (LESA) Division created on or after January 1, 2016 concerning ICE databases,
                how the databases are structured, and the data stored within them.

           2.   Records documenting every database managed or operated by ICE.

           3.   Records documenting every database table in the Enforcement Integrated Database (EID) and all
                fields stored in the EID database.

           4.   The codebook for the EID. If no codebook exists, records that define each code or abbreviation used in
                the EID.


II.        REQUEST FOR FEE WAIVER


      The Council asks that the agency waive all fees associated with this FOIA request. Such a waiver is warranted
      because disclosure of the information is “likely to contribute significantly to public understanding of the
      operations or activities of the government and is not primarily in the commercial interest of the requester.” 5
      U.S.C. § 552(a)(4)(A)(iii).
           Case 1:21-cv-01642-TSC Document 1-4 Filed 06/21/21 Page 3 of 4



As outlined below, the Council is a non-profit organization without a commercial interest in the release of this
information. The Council has the demonstrated ability to synthesize the information received via this FOIA
request for release to and access by the public without charge.


    A.   Disclosure of the Information Is in the Public Interest


This FOIA request seeks information that will contribute significantly to public understanding of government
operations and activities regarding ICE’s databases and information systems. The public currently faces
significant obstacles in accessing immigration data and records. ICE’s record-keeping methods are not well
known and contribute to ineffective and repetitive information requests.


Disclosure of the requested information will advance the general public’s understanding of the data and records
the agency maintains and how to access them, resulting in a greater public awareness and understanding of the
operations of our nation’s immigration agencies.


The Council is a non-profit organization established to increase public understanding of immigration law and
policy, advocate for the fair and just administration of our immigration laws, protect the legal rights of
noncitizens and citizens, and educate the public about the enduring contributions of immigrants. The Council
is a leading resource for analyzing and disseminating information about government practices to ensure
accountability. The Council regularly provides information to the public based on its FOIA requests. 1


In conjunction with the Council’s mission, the information requested from this FOIA will be readily available on
the Council’s website and will be shared with all interested members of the public. The Council will also post
analysis of the information obtained through this FOIA request in a way that is easily accessible to the public. In
calendar year 2020, the Council’s website received more than 2.4 million pageviews from more than 1.4 million
visitors. The Council also has regular contact with national print and news media and plans to share information
gleaned from FOIA disclosures with interested media.


B. Disclosure of the Information Is Not Primarily in the Commercial Interest of the Requester


The Council is a not-for-profit organization and has no commercial interest in the present request. We seek the
requested information for the purpose of disseminating it to members of the public and not for the purpose of
commercial gain. Like all other reports and information available on the Council’s website, information received
in response to this FOIA request will be available to immigration attorneys, noncitizens, policymakers, and other

1
 See, e.g., Guillermo Cantor and Walter Ewing, American Immigration Council, Still No Action Taken: Complaints
Against Border Patrol Agents Continue to Go Unanswered (Aug. 2017), http://bit.ly/Council_StillNoActionTaken
(examining records of alleged misconduct by Border Patrol employees); Guillermo Cantor, Emily Ryo, and Reed
Humphrey, Changing Patterns of Interior Immigration Enforcement in the United States (June 2019),
https://www.americanimmigrationcouncil.org/research/interior-immigration-enforcement-united-states-2016-
2018.



                                                       Page 2 of 3
                   Case 1:21-cv-01642-TSC Document 1-4 Filed 06/21/21 Page 4 of 4



      interested members of the public free of charge.


      Given that FOIA's fee-waiver requirements are to “be liberally construed in favor of waivers for noncommercial
      requesters,” a waiver of all fees is justified and warranted in this case. See Judicial Watch, 326 F.3d at 1312
      (citation omitted).


III.        EXEMPTIONS


      Please note that Requesters do not seek the names of individuals or other personally identifiable information.
      ICE should provide unique identifiers for individuals as available or otherwise; Requesters understand that the
      agency will redact any personally identifiable information.


      If ICE withholds records based on its assessment that statutory exemptions apply to any of the records
      requested, please describe in detail the nature of the records withheld and the specific exemption or privilege
      upon which the record is withheld. If any portion(s) of the requested records are determined to be exempt,
      please provide the non-exempt portions. 5 U.S.C. §552(a)(8)(A)(ii)(II).


IV.         FORMAT OF PRODUCTION


      Electronic versions in the native format of the requested documents are preferred. For documents which are not
      available in this format, please provide records electronically in a text-searchable, static-image format (PDF).
      Please also provide any data in a workable format, such as Microsoft Excel. If terms or codes are not in the form
      template and/or publicly defined, please provide a glossary or other descriptive records containing definitions
      of acronyms, numerical codes, or terms contained in data responsive to this request.


      ***


      Thank you in advance for your attention to this request. If you have any questions regarding this request, please
      feel free to email or call Tory Johnson at the contact information under the first signature block below.


      Sincerely,


      /s/ Tory Johnson
      Tory Johnson
      American Immigration Council
      1331 G Street, NW, Suite 200
      Washington, DC 20005
      tjohnson@immcouncil.org
      202-507-7529




                                                           Page 3 of 3
